DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 and 22-23 under Chien et al, Chien et al/Conlon et al, and Chien et al/Fitzsimmons et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is primarily made in view of Fitzsimmons et al/Dannaher et al. The new combination of documents was needed to address the new added limitation to the pending claims.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 625/21 and 7/27/21 were are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzsimmons et al (US Publication 2015/0305729), of record.
Claim 1, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values).
Claims 2 and 9, Fitzsimmons et al describes a drive train (drive unit) which comprises the gearbox 30, a drive shaft 16, and end effector 14.
Claims 4 and 11, Fitzsimmons et al teaches that controller 18 determines a degradation of the drive system (see for example paragraph 0039).
Claims 5 and 12, Fitzsimmons et al teaches (paragraph 0043) that operation of the motor/instrument is adjusted based on a determined degradation.

Claims 7 and 14, Fitzsimmons et al describes (paragraphs 0046-0047) different scenarios where detected information can be used to indicate of an impending failure.
Claim 8, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the current (directly proportional to torque) and voltage will be modified based on the detected information from sensors 38/40.
Claim 15, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values); and a surgical hub 44 in communication with the surgical instrument (as shown in fig. 4), wherein the surgical hub transmits and receives data as well as stores, manages, and processes the 
Claim 16, Fitzsimmons et al describes (paragraph 0040) the use of acoustic sensors, vibration sensors, and accelerometers.
Claims 22-23, Fitzsimmons et al describes the hub system 44 communicating with external/local servers about the health (life span) of the surgical instrument in order to modify operation of the surgical instrument (see for example paragraphs 0047-0049)
Claim 24, Fitzsimmons et al teaches a surgical instrument teaches a drive system comprising a motor 28; a drive train (unit) comprising a gearbox 30, a shaft 16, and an end effector 14; and a control circuit comprising controller 18 and a plurality of sensors 32 that includes acoustic sensor 34, wherein the controller 18 outputs a control signal to the motor based on the detected information from the acoustic sensor (Fitzsimmons et al describes in paragraph 0039 that the acoustic feedback is used to measure the RPM of the magnet poles of the motor. Fitzsimmons further describes in paragraph 0041 that the speed of the motor will be modified to a stop, since the surgical instrument will be stopped after a comparison has been made between the received feedback and previously stored threshold values).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzsimmons et al (US Publication 20150305729) and Dannaher et al (US Publication 20130282038).
Claims 3, 10, and 17, although the specific manner (mathematical calculation/transform) in which feedback information is analyzed by the processor 20 (controller 18) is not considered patentable subject matter, Dannaher et al will be introduced to show that Fast Fourier transform algorithms are commonly used by the drive units of surgical instruments to analyze detected acoustical signals.
Dannaher et al teaches a surgical instrument 200 comprising a control module that includes a processor, a microphone 210, a sensor 212, and an end effector, wherein the control module receives the frequency information from microphone 210 and applies a Fast Fourier transform to analyze the received information. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use Fast Fourier transform as a computational technique for analyzing the frequencies of the acoustical signals received by the control module, since said mathematical algorithm allows for a much faster analysis of the frequency information in an acoustical detected signal.
Claims 18-20, Dannaher et al teaches (for example paragraph 0036) tissue density as a parameter analyzed by control unit 214. The density of an encountered tissue will be different when staples, gastric bands, or scars are present.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 form lists other surgical instruments that use acoustic sensors, vibration sensors, and accelerometers to control operation of a motor found in the surgical instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/           Primary Examiner, Art Unit 2846